Exhibit 10.9

 

Executive Form

FY 2020

 

PERFORMANCE BASED AWARD AGREEMENT

under the

Hexcel Corporation 2013 Incentive Stock Plan

 

This Performance Based Award Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2013 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted a
Performance Based Award (“PBA”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.Notice of Grant; Acceptance of PBA.  A Notice of Grant is attached hereto as
Annex A and incorporated by reference herein. The PBA awarded pursuant to this
Agreement may result in the Grantee being awarded up to that number of
unrestricted shares of Common Stock equal to the Maximum Share Award (as defined
herein).  Grantee will be deemed to accept the terms and conditions of this
Agreement by clicking the “Accept” button on the Award Acceptance screen with
regard to this PBA.   By accepting the Agreement, the Grantee agrees to be bound
by the terms of the Plan and this Agreement and further agrees that all the
decisions and determinations of the Committee shall be final and binding.

 

2.Incorporation of Plan.  The Plan is incorporated by reference and made a part
of this Agreement, and this Agreement shall be subject to the terms of the Plan,
as the Plan may be amended from time to time. The PBA granted hereunder
constitutes an Award within the meaning of the Plan and in the event of any
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.

 

3.Performance Periods; Award of Unrestricted Shares of Common Stock.

 

(a)There is a Long-Term Performance Period (calendar years 2020-2022) under this
PBA.  The performance measures for the Long-Term Performance Period are Return
on Invested Capital and Relative Earnings per Share Growth Rate.  

 

(b)(i) Subject to Section 5, if and only if the Threshold Level for the Return
on Invested Capital Long-Term Performance Measure is met for the Long-Term
Performance Period, and so long as the Grantee is employed by a member of the
Hexcel Group at the end of the Long-Term Performance Period, or the Grantee’s
employment with a member of the Hexcel Group terminates during the Long-Term
Performance Period due to the Grantee’s Retirement, the Grantee shall, at such
time as the number of PBA Shares is determined under this Section 3(b), become
entitled to receive that number of PBA Shares equal to the number determined in
accordance with the ROIC Long-Term Performance Measure Share Award Schedule that
appears on Annex B.  

 

1

--------------------------------------------------------------------------------

 

(ii) Subject to Section 5, if and only if the Threshold Level for the Relative
EPS Growth Rate Long-Term Performance Measure is met for the Long-Term
Performance Period, and so long as the Grantee is employed by a member of the
Hexcel Group at the end of the Long-Term Performance Period, or the Grantee’s
employment with a member of the Hexcel Group terminates during the Long-Term
Performance Period due to the Grantee’s Retirement, the Grantee shall, at such
time as the number of PBA Shares is determined under this Section 3(b), become
entitled to receive that number of PBA Shares equal to the number determined in
accordance with the Relative EPS Growth Rate Long-Term Performance Measure Share
Award Schedule that appears on Annex B.   The Committee shall certify the degree
of achievement of each of the Long-Term Performance Measures promptly (but in no
event later than 60 days) after the end of the Long-Term Performance Period.  

 

4.Termination of Employment; Pro-rata Award

 

(a)For purposes of the grant hereunder, any transfer of employment by the
Grantee within the Hexcel Group, or any other change in employment that does not
constitute a “separation from service” within the meaning of Section 1.409A-1(h)
of the Treasury Regulations (or any successor provision), shall not be
considered a termination of employment by the applicable member of the Hexcel
Group.  Any change in employment that does constitute a “separation from
service” within the meaning of Section 1.409A-1(h) of the Treasury Regulations
(or any successor provision) shall be considered a termination of employment.

 

(b)Subject to Section 5 and Section 4(c), if during the Long-Term Performance
Period, the Grantee’s employment with a member of the Hexcel Group terminates
due to death or Disability, or the Grantee’s employment with a member of the
Hexcel Group is involuntarily terminated without Cause or the Grantee terminates
employment with a member of the Hexcel Group for Good Reason, then the Grantee
shall be entitled to receive that number of PBA Shares that the Grantee would
have been entitled to receive under Section 3(b) had the Grantee been employed
by a member of the Hexcel Group at the end of the Long-Term Performance Period
multiplied by a fraction equal to M/36, where M is the number of partial or
total months the Grantee is employed by a member of the Hexcel Group during the
Long-Term Performance Period.

 

(c)Subject to Section 5, if, at any time during the Long Term Performance
Period, the Grantee’s employment with a member of the Hexcel Group terminates
due to the Grantee’s Retirement, then, following the completion of the Long-Term
Performance Period, the Grantee shall be entitled to receive such number of PBA
Shares as determined under Section 3(b) above without regard to any pro-ration
under Section 4(b).

 

(d)If, at any time during the Long-Term Performance Period the Grantee’s
employment with a member of the Hexcel Group terminates for any reason other
than due to death, Disability, Retirement, termination by the Grantee for Good
Reason or involuntary termination by a member of the Hexcel Group without Cause,
the Grantee shall receive no award and this PBA shall be null and void.

 

(e)The Grantee shall become entitled to receive PBA Shares under Section 4(b) or
Section 4(c) at the same time as the Grantee would have become entitled to
receive PBA Shares under Section 3(b) if the Grantee were employed by a member
of the Hexcel Group at the end of the Long-Term Performance Period.

 

2

--------------------------------------------------------------------------------

 

5.Change in Control.  

 

(a)Notwithstanding any other provision of this Agreement, if a Change in Control
occurs any time on or after the start of the Long-Term Performance Period, but
prior to the last day of the Long-Term Performance Period, then the Grantee
shall immediately be awarded the PBA Target Share Award, and any dividend
equivalents that have been credited to the Grantee pursuant to Section 6(c);
provided that this Section 5(a) shall not apply as a result of the consummation
of the merger (the “Woodward Merger”) contemplated by the AGREEMENT AND PLAN OF
MERGER, dated as of January 12, 2020, by and among the Company, Woodward, Inc.,
and Genesis Merger Sub, Inc.  Delivery of the PBA Shares pursuant to this
Section 5 shall discharge any obligation the Company has or may have to the
Grantee under this Agreement in its entirety and the Grantee shall not be
entitled to any additional award under this Agreement.  

 

(b)Upon the consummation of the Woodward Merger prior to the last day of the
Long-Term Performance Period, the PBA automatically will convert pursuant to
Section 1.6(e) of the Merger Agreement into an Assumed RSU Award (as such term
is defined in the Merger Agreement) based on the PBA Target Share Award and the
vesting of the Assumed RSU Awards will be subject to Grantee’s continued
employment through the conclusion of the Long-Term Performance Period.

 

(i)If prior to the conclusion of the Long-Term Performance Period, Grantee’s
employment with a member of the Hexcel Group is involuntarily terminated without
Cause or Grantee terminates employment with a member of the Hexcel Group for
Good Reason, in each case during the twenty-four month period beginning on the
date of consummation of the Woodward Merger, then the Assumed RSU Award and any
dividend equivalents that have been credited to the Grantee pursuant to Section
6(c) automatically shall vest in full.  The Grantee shall become entitled to
receive the shares in settlement of the Assumed RSU Award under this Section
5(b)(i) at the same time as the Grantee would have become entitled to receive
PBA Shares under Section 3(b) if the Grantee were employed by a member of the
Hexcel Group at the end of the Long-Term Performance Period.

 

(ii)If prior to the conclusion of the Long-Term Performance Period, (A) Grantee
dies or becomes Disabled or Grantee’s employment with a member of the Hexcel
Group terminates due to Grantee’s Retirement at any time following consummation
of the Woodward Merger or (B) Grantee’s employment with a member of the Hexcel
Group is involuntarily terminated without Cause or Grantee terminates employment
with a member of the Hexcel Group for Good Reason, in each case more than
twenty-four months after the consummation of the Woodward Merger, then a
pro-rata portion of the Assumed RSU Award and any dividend equivalents that have
been credited to the Grantee pursuant to Section 6(c) automatically shall vest
based on the number of partial or total months the Grantee is employed by a
member of the Hexcel Group during the Long-Term Performance Period relative to
the thirty-six month Long-Term Performance Period.  The Grantee shall become
entitled to receive the shares in settlement of the Assumed RSU Award under this
Section 5(b)(ii) at the same time as the Grantee would have become entitled to
receive PBA Shares under Section 3(b) if the Grantee were employed by a member
of the Hexcel Group at the end of the Long-Term Performance Period.

 

(c)Notwithstanding anything herein to the contrary, the provisions of the Plan
applicable to an event described in Article X(d) of the Plan, which would
include a Change in Control, shall apply to the PBA and, in such event, the
Committee may take such actions as it deemed appropriate pursuant to the Plan,
consistent with the requirements of the Applicable Regulations (as defined
below).

 

3

--------------------------------------------------------------------------------

 

6.Transferability of PBA; No Incidents of Ownership; Dividend Equivalents

 

(a)The PBA may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution.
Any attempt to transfer the PBA in contravention of this Section 6(a) is void ab
initio. The PBA shall not be subject to execution, attachment or other
process.  

 

(b)The Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in shares of Common Stock in respect of
this PBA unless and until the Grantee becomes the holder of record of the PBA
Shares.

 

(c)Should any dividends be declared and paid with respect to the shares of
Common Stock during the period between (a) the Grant Date and (b) the last day
of the Long-Term Performance Period, the Company shall credit to a dividend
equivalent bookkeeping account (the “Dividend Equivalent Account”) the value of
the dividends that would have been paid if the underlying PBA Target Share Award
at the time of the declaration of the dividend were outstanding shares of Common
Stock.  At the same time that the corresponding PBA  are converted to shares of
Common Stock and distributed to the Grantee as set forth in Section 3(b), the
Company shall pay to the Grantee a lump sum cash payment equal to the value of
the dividends credited to the Grantee’s Dividend Equivalent Account that
correspond to such PBA Shares; provided, however, that any dividends that were
credited to the Grantee’s Dividend Equivalent Account that are attributable to
PBA Shares that have been forfeited as provided in this Agreement shall be
forfeited and not payable to the Grantee.  No interest shall accrue on any
dividend equivalents credited to the Grantee’s Dividend Equivalent Account.

 

7.Forfeiture of PBA and PBA Shares on Certain Conditions.  Grantee hereby
acknowledges that the Hexcel Group has given or will give Grantee access to
certain confidential, proprietary or trade secret information, which the Hexcel
Group considers extremely valuable and which provides the Hexcel Group with a
competitive advantage in the markets in which the Hexcel Group develops or sells
its products.  The Grantee further acknowledges that the use of such information
by Grantee other than in furtherance of Grantee’s job responsibilities with the
Hexcel Group would be extremely detrimental to the Hexcel Group and would cause
immediate and irreparable harm to the Hexcel Group.  In exchange for access to
such confidential, proprietary or trade secret information, Grantee hereby
agrees as follows:

 

(a)Notwithstanding anything to the contrary contained in this Agreement, should
the Grantee breach the “Protective Condition” (as defined in Section 7(b)), then
(I) the PBA and any PBA Shares distributed to the Grantee pursuant to this
Agreement, shall immediately be forfeited upon such breach, (II) the Grantee
shall immediately deliver to the Company the number of PBA Shares previously
distributed to the Grantee during the 180-day period prior to the termination of
the Grantee’s employment with any member of the Hexcel Group and (III) if any
PBA Shares were sold during the 180-day period immediately prior to such
termination of employment in an arms’ length transaction or disposed of in any
other manner, the Grantee shall immediately deliver to the Company all proceeds
of such arms’ length sales, and if disposed of otherwise than in arms’ length
sale, the Fair Market Value of such PBA Shares determined at the time of
disposition. The PBA Shares and proceeds to be delivered under clauses (II) and
(III) may be reduced to reflect the Grantee’s liability for taxes payable on
such PBA Shares and/or proceeds.

 

4

--------------------------------------------------------------------------------

 

(b)“Protective Condition” shall mean that (I) the Grantee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with any member of the Hexcel Group signed by the Grantee, or
otherwise imposed on Grantee by applicable law, and (II) during the time Grantee
is employed by any member of the Hexcel Group and for a period of one year
following the termination of the Grantee’s employment with any member of the
Hexcel Group, the Grantee does not (1) engage, in any capacity, directly or
indirectly, including but not limited to as employee, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than a 5% equity interest in any enterprise), in any business enterprise
then engaged in competition with the business conducted by the Hexcel Group
anywhere in the world; provided, however, that the Grantee may be employed by a
competitor of the Hexcel Group within such one year period so long as the duties
and responsibilities of Grantee’s position with such competitor do not involve
the same or substantially similar duties and responsibilities as those performed
by the Grantee for any member of the Hexcel Group in a business segment of the
new employer which competes with the business segment(s) with which the Grantee
worked or had supervisory authority over while employed by any member of the
Hexcel Group during the twelve (12) months immediately preceding the date on
which the Grantee’s employment terminates, (2) employ or attempt to employ,
solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Grantee or any other Person, of any Person who was at the date
of termination of the Grantee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of any member of the
Hexcel Group with whom the Grantee worked closely or was an employee with whom
the Grantee worked closely or had supervisory authority over during the twelve
months immediately preceding the date on which the Grantee’s employment
terminates or (3) disparage any member of the Hexcel Group, any of its
respective current or former directors, officers or employees or any of its
respective products (notwithstanding the foregoing, to the extent Grantee is a
California based employee, then foregoing clauses (1) and (2) shall not apply).

 

(c)This paragraph (c) shall apply if the Grantee is an executive officer or
officer (as defined in Rule 3b-7or Rule 3b-2 under the Securities Exchange Act
of 1934). In accordance with the Company’s policy adopted by the Board on the
Potential Impact on Compensation from Executive Misconduct, if it is determined,
within eighteen (18) full calendar months after the date on which the Grantee
became entitled to receive any PBA Shares, that the Grantee engaged in
misconduct resulting in the inaccurate reporting of the Company’s financial
results, and the number of PBA Shares the Grantee became entitled to receive
(the “Incorrect Number of Shares”) was greater than the number of PBA Shares
that would have been awarded, paid or delivered to, or realized by, the Grantee,
if calculated based on the accurate reporting of financial results (the “Correct
Number of Shares”), then (I) if the Grantee has not yet received the PBA Shares,
the number of PBA Shares to which the Grantee shall be entitled shall be
immediately reduced from the Incorrect Number of Shares to the Correct Number of
Shares, (II) if the Grantee has received the PBA Shares, then the Grantee shall
immediately deliver to the Company that number of PBA Shares equal to the
difference between the Incorrect Number of Shares and the Correct Number of
Shares (the “Forfeited Shares”), and (III) if the Grantee has received the PBA
Shares and sold any of the Forfeited Shares in an arms’ length transaction or
disposed of such shares in any other manner, the Grantee shall immediately
deliver to the Company all proceeds from the arms’ length sales of such
Forfeited Shares and, if disposed of otherwise than in an arms’ length sale, the
Fair Market Value of such shares determined at the time of disposition. The PBA
Shares and proceeds to be delivered under clauses (II) and (III) may be reduced
to reflect the Grantee’s liability for taxes payable on such PBA Shares and/or
proceeds.

 

5

--------------------------------------------------------------------------------

 

(d)In the event any of Section 7(a), Section 7(b) or Section 7(c) is
unenforceable in the jurisdiction in which the Grantee is employed on the date
hereof, such section nevertheless shall be enforceable to the full extent
permitted by the laws of the jurisdiction in which the Company shall have the
ability to seek remedies against the Grantee arising from any activity
prohibited by this Section 7.

 

(e)Notwithstanding any other provision in the Plan or this Agreement to the
contrary, whenever the Company may be entitled or required by law, Company
policy, including, without limitation, any applicable clawback, recoupment or
other policies of the Company relating to the PBA Shares, or the requirements of
an exchange on which the Company’s shares are listed for trading, to cause an
Award to be forfeited or to recoup compensation received by the Grantee pursuant
to the Plan, including recovery of shares distributed or the proceeds of shares
sold or transferred, the Grantee shall accept such forfeiture and comply with
any Company request or demand for recoupment of compensation received. Without
limiting the preceding sentence, the PBA granted hereunder shall be subject to
the Company’s Clawback Policy (CP No. 1.7) or any similar successor policy
adopted by the Company.

 

8.Issuance of PBA Shares.  Subject to Section 11(e) below, any PBA Shares to be
issued to the Grantee under this PBA (i) shall be delivered to the Grantee
promptly, but in no event later than ten days, after such time as the Grantee
becomes entitled to receive such PBA Shares, and (ii) may be issued in either
certificated form or in uncertificated form (via the Direct Registration System
or otherwise).

 

9.Taxes.  Upon the distribution of PBA Shares to the Grantee, absent a
notification by the Grantee to the Company (or an agent designated by the
Company to administer the Company’s stock incentive program) which is received
by the Company or its agent at least three business days prior to the date of
such distribution, to the effect that the Grantee will pay to the Company or its
Subsidiary by check or wire transfer any taxes (“Withholding Taxes”) the Company
reasonably determines it or its Subsidiary is required to withhold under
applicable tax laws with respect to such shares, the Company will reduce the
number of PBA Shares to be distributed to the Grantee in connection with such
distribution by a number of PBA Shares the Fair Market Value of which (as of the
date the Grantee becomes entitled to receive such shares) is equal to the total
amount of Withholding Taxes; provided, however, that, even in the absence of
such notification from the Grantee, the Committee shall retain the discretion at
all times to require the Grantee to pay to the Company or its Subsidiary by
check or wire transfer the Withholding Taxes. In the event the Grantee elects,
or is required by the Committee, to pay to the Company or its Subsidiary the
Withholding Taxes with respect to such shares by check or wire transfer, the
Company’s obligation to deliver such PBA Shares shall be subject to receipt by
the Company or its Subsidiary of such payment in available funds. The Company or
its Subsidiary shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Grantee any federal, state,
local or other taxes required to be withheld with respect to such payment.

 

10.No Guarantee of Employment.  Nothing set forth herein or in the Plan shall
confer upon the Grantee any right of continued employment for any period by the
Hexcel Group, or shall interfere in any way with the right of the Hexcel Group
to terminate such employment.

 

6

--------------------------------------------------------------------------------

 

11.Section 409A.

 

(a)It is intended that this Agreement comply in all respects with the
requirements of Section 409A of the Internal Revenue Code (the “Code”) and
applicable Treasury Regulations and other generally applicable guidance issued
thereunder (collectively, the “Applicable Regulations”), and this Agreement
shall be interpreted for all purposes in accordance with this intent.

 

(b)Notwithstanding any term or provision of this Agreement (including any term
or provision of the Plan incorporated in this Agreement by reference), the
parties hereto agree that, from time to time, the Company may, without prior
notice to or consent of the Grantee, amend this Agreement to the extent
determined by the Company, in the exercise of its discretion in good faith, to
be necessary or advisable to prevent the inclusion in the Grantee’s gross income
pursuant to the Applicable Regulations of any compensation intended to be
deferred hereunder. The Company shall notify the Grantee as soon as reasonably
practicable of any such amendment affecting the Grantee.

 

(c)In the event that the PBA Shares issuable or amounts payable under this
Agreement are subject to any taxes, penalties or interest under the Applicable
Regulations, the Grantee shall be solely liable for the payment of any such
taxes, penalties or interest.  Although the Company intends to administer the
Plan and this Agreement to prevent adverse taxation under the Applicable
Regulations, the Company does not represent nor warrant that the Plan or this
Agreement complies with any provision of federal, state, local or other tax law.

 

(d)Except as otherwise specifically provided herein, the time for distribution
of PBA Shares under this PBA shall not be accelerated or delayed for any reason,
unless to the extent necessary to comply with or permitted under the Applicable
Regulations.

 

(e)Notwithstanding any term or provision of this Agreement to the contrary, if
the Grantee is a specified employee (as defined in Section 409A(a)(2)(B)(i) of
the Code) as of the date of his or her termination of employment, then any PBA
Shares issuable or amounts payable to the Grantee under this PBA on account of
his or her termination of employment (including without limitation any dividend
equivalents payable to the Grantee pursuant to Section 6(c) if payable on
account of his or her termination of employment) shall be paid to the Grantee
upon the later of (i) the date such PBA Shares would otherwise be issuable or
such amounts would otherwise be payable to the Grantee under this PBA without
regard to this Section 11(e) and (ii) the date which is six months following the
date of the Grantee’s termination of employment.  The preceding sentence shall
not apply in the event Grantee’s termination of employment is due to his or her
death.  If the Grantee should terminate employment for a reason other than his
or her death but subsequently die during the six-month period described in
subclause (ii) of the first sentence above, such six-month period shall be
deemed to end on the date of the Grantee’s death.

 

12.Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Grantee.

 

7

--------------------------------------------------------------------------------

 

13.Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

14.Governing Law/Jurisdiction/Resolution of Disputes.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an Employment Dispute
Tribunal, to be held in the state of Connecticut, USA in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

15.Miscellaneous.  This Agreement cannot be changed or terminated orally. This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof.  This Agreement inures to the benefit of, and is
binding upon, the Company and its successors-in-interest and its assigns, and
the Grantee, the Grantee’s heirs, executors, administrators and legal
representatives. The section headings herein are intended for reference only and
shall not affect the interpretation hereof.

 

16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

17.Definitions.  For purposes of this Agreement:

 

(a)“Cause” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(b)“Change in Control” shall have the meaning ascribed to such term in the
Executive Severance Agreement or Executive Severance Policy, as applicable;

 

(c)“Disability” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(d)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended;

 

(e)“Executive Severance Agreement” shall mean the Executive Severance Agreement
between the Company or its Subsidiary and the Grantee, as amended from time to
time;

 

(f)“Executive Severance Policy” shall mean the Executive Severance Policy
adopted by the Committee, and which applies to a termination of employment of a
Grantee who has received an offer letter of employment from the Company or its
Subsidiary that expressly extends the provisions of such Policy to such Grantee;

 

8

--------------------------------------------------------------------------------

 

(g)“Good Reason” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(h)“Hexcel Group” shall mean the Company and its Subsidiaries;

 

(i)“Long-Term Performance Measures” shall mean (i) Return on Invested Capital,
or “ROIC,” as defined on Exhibit I attached hereto and (ii) Relative Earnings
Per Share Growth Rate or “Relative EPS Growth Rate” as defined on Exhibit II
attached hereto;

 

(j)“Long-Term Performance Period” shall mean the period beginning on January 1,
2020 and ending on December 31, 2022;

 

(k)“Maximum Share Award” is the maximum amount of unrestricted shares of Common
Stock that can be awarded to the Grantee under this PBA, which is 200% of the
PBA Target Share Award, exclusive of any  amounts credited as dividend
equivalents to Grantee pursuant to Section 6(c);

 

(l)“PBA Shares” shall mean the unrestricted shares of Common Stock that Grantee
is entitled to receive under this Agreement pursuant to Section 3, Section 4 or
Section 5.

 

(m)“PBA Target Share Award” shall mean the number of unrestricted shares of
Common Stock set forth on Annex A (which number represents the number of
unrestricted shares that can be awarded to the Grantee under this PBA if the
Target Level of 100% for each of the Long-Term Performance Measures is
achieved);

 

(n)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) of the Exchange Act and shall
include “persons acting as a group” within the meaning of Section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any successor provision);

 

(o)“Relative Earnings per Share Growth Rate” or “Relative EPS Growth Rate” is
defined on Exhibit II attached hereto;

 

(p)“Retirement” shall mean termination of the Grantee’s employment with a member
of the Hexcel Group, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Hexcel Group;

 

(q)“Return on Invested Capital” or “ROIC,” is defined on Exhibit I attached
hereto;

 

(r)“Subsidiary” shall mean any “subsidiary” of the Company within the meaning of
Rule 405 under the Securities Act;

 

(s)“Target Level” for each of the Long-Term Performance Measures is defined on
Annex B; and

 

(t)“Threshold Level” for each of the Long-Term Performance Measures is defined
on Annex B.

 

9

--------------------------------------------------------------------------------

 

Annex A

 

 

NOTICE OF GRANT

PERFORMANCE BASED AWARD

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted a Performance Based Award in accordance with the
terms of this Notice of Grant and the Agreement to which this Notice of Grant is
attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Agreement.

 

Grantee

 

Grant Date

 

Target number of unrestricted shares of Common Stock which may be granted as a
result of this PBA (“PBA Target Share Award”)

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Gail E. Lehman

 

 

 

Executive Vice President

 

 

10